UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-8528



MICHAEL L. JORDAN,

                                              Plaintiff - Appellant,

         versus

LONNIE M. SAUNDERS; RON ANGELONE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-1215)


Submitted:   March 21, 1996                 Decided:   April 16, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Michael L. Jordan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion to vacate the judgment dismissing his 42 U.S.C. § 1983

(1988) complaint. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm substantially on the reasoning of the district court. Jordan
v. Saunders, No. CA-95-1215 (W.D. Va. Nov. 17 & 30, 1995). See
generally Hanvey v. Blankenship, 631 F.2d 296, 297 (4th Cir. 1980)

(prison officials do not violate inmate's Constitutional rights

when they seize contraband). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2